       Case 2:15-bk-26483-BR Doc 213 Filed 02/03/19 Entered 02/03/19 21:36:05                          Desc
                            Imaged Certificate of Notice Page 1 of 5
                                      United States Bankruptcy Court
                                     Central District of California
In re:                                                                                  Case No. 15-26483-BR
315 Arden, LLC                                                                          Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0973-2           User: sfortierC              Page 1 of 3                   Date Rcvd: Feb 01, 2019
                               Form ID: 3180C1              Total Noticed: 39


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 03, 2019.
db             +315 Arden, LLC,    8950 W. Olympic Blvd, #650,    Beverly Hills, CA 90211-3561
intp           +Leech Tishman Fuscaldo & Lampl, LLC,     200 South Los Robles Avenue,     Suite 210,
                 Pasadena, CA 91101-2419
sp             +Lombardo Safford LLP,    12424 Wilshire Blvd,    Los Angeles, CA 90025-1064
app            +Michael A Chesney,    2929 Edinger Ave,    Tustin, CA 92780-7256
cr             +Red Mountain Group Inc.,    c/o Byron Z. Moldo,     Ervin Cohen & Jessup LLP,
                 9401 Wilshire Blvd., 9th Fl.,    Beverly Hills, CA 90212-2945
cr             +Red Mountain Retail Group Inc.,     c/o Byron Z. Moldo,    Ervin Cohen & Jessup LLP,
                 9401 Wilshire Blvd., 9th Fl.,    Beverly Hills, CA 90212-2945
acc            +SL Biggs,    10960 Wilshire Blvd 7th Floor,    Los Angeles, CA 90024-3710
acc            +SLBiggs,    10960 Wilshire Boulevard,    7th Floor,    Los Angeles, CA 90024-3710
intp           +The Accomodator Group, Inc.,    9701 Wilshire Boulevard,     Suite 1000,
                 Beverly Hills, CA 90212-2010
sp             +Timothy D. McGonigle,    c/o Timothy D. McGonigle Prof. Corp,     1880 Century Park East Ste 516,
                 Los Angeles, CA 90067-1607
intp           +W Linc BP, LLC,    Burkhalter Kessler Clement & George LLP,     2020 Main St., Ste 600,
                 Irvine, CA 92614-8226
36673079       +Christopher Morris CPA,    Sobul Prime & Schenkel,     12100 Wilshire Blvd Ste 1150,
                 Los Angeles, CA 90025-7117
36709270        County of Orange,    P.O. Box 4515,    Santa Ana, CA 92702-4515,    Attn: Bankruptcy Unit
36673080       +Daniel & Judith Arnall Family Trust,     8950 W Olympic Blvd # 650,
                 Beverly Hills, CA 90211-3561
36673081       +David and Tzepah Freedland,    8950 W Olympic Blvd #650,     Beverly Hills, CA 90211-3561
36673082       +Equity Real Estate Services,    1702 S Robertson Blvd,     Los Angeles, CA 90035-4316
36673083       +Eugene G Cowan Esq,    Bocarsly Emden LLP,    633 W Fifth St 64th Fl,
                 Los Angeles, CA 90071-2005
36718531       +INFINITI OF BEVERLY HILLS,    8825 WILSHIRE BL,     BEVERLY HILLS CA 90211-2605
36718532       +INVESTMENT PROPERTY,    EXCHANGE,    4041 MACARTHUR BL NO. 400,    NEWPORT BEACH CA 92660-2554
36673084       +Judith Arnall,    8950 W Olympic Blvd # 650,    Beverly Hills, CA 90211-3561
36718534       +LARRY LANGBERG,    PO BOX 630485,    SIMI VALLEY CA 93063-0009
36800653       +LAW OFFICES OF TIMOTHY D MCGONIGLE,     1880 CENTURY PARK EAST STE 516,
                 LOS ANGELES, CA 90067-1607
36673086       +Luviland Corporation,    319 Collard Way,    Placentia, CA 92870-8217
36673087       +Luviland LLC,    9761 Calendula Ave,    Westminster, CA 92683-6915
36847631        Nissan-Infiniti LT,    PO Box 660366 Dallas TX 75266-0366
36800652        ORANGE COUNTY TREASURER,    BANKRUPTCY UNIT,    PO BOX 4515,    SANTA ANA, CA 92702-4515
36673089       +Plumbquest,    5062 Lankersheim Blvd # 15,    North Hollywood, CA 91601-4225
36800651       +RED MOUNTAIN GROUP INC.,    1234 E 17TH STREET,     SANTA ANA, CA 92701-2612
36673090       +Red Mountain Group Inc,    c/o Byron Z Moldo Ervin Cohen & Jessup L,
                 9401 Wilshire Blvd 9th Floor,    Beverly Hills CA 90212-2945
36673091       +Red Mountain Retail Group Inc,    c/o Byron Z Moldo Ervin Cohen & Jessup L,
                 9401 Wilshire Blvd 9th Floor,    Beverly Hills CA 90212-2945
36673092       +Rodriguez Hori Choi & Cafferata LLP,     777 S Figueroa St Ste 2150,     Los Angeles, CA 90017-5875
36673093       +Seth I Weissman Esq,    Jeffer Mangels Butler Mitchell LLP,     1900 Ave of the Stars 7th Fl,
                 Los Angeles, CA 90067-4308
37023649       +TIMOTHY D. MCGONIGLE, PROF. CORP.,     1880 CENTURY PARK EAST, SUITE 516,
                 LOS ANGELE, CA 90067-1607
36673094       +Tzepah Freedland,    8950 W Olympic Blvd # 650,     Beverly Hills, CA 90211-3561
36673095       +W Linc BP LLC,    1234 E 17th Street,    Santa Ana, CA 92701-2612

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty            +E-mail/Text: skoenig@cmkllp.com Feb 02 2019 04:19:25      Creim Macias Koenig & Frey LLP,
                 633 W. Fifth Street, 51st Floor,    Los Angeles, CA 90071-2103
36718529       +EDI: CAPITALONE.COM Feb 02 2019 09:13:00      CAPITAL ONE CARD SERV,    PO BOX 30285,
                 SALT LAKE CITY UT 84130-0285
36707550       +EDI: IRS.COM Feb 02 2019 09:13:00      Internal Revenue Service,
                 300 North Los Angeles Street, Stop 5022,    Los Angeles, CA 90012-3478
36673088        E-mail/Text: orangecountybk@ttc.ocgov.com Feb 02 2019 04:18:59       Orange County Treasurer,
                 625 N Ross St Bldg 11 Rm G58,    Santa Ana, CA 92702
                                                                                              TOTAL: 4

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
r               CBRE Inc
cr              NISSAN-INFINITI LT.
intp            W Linc BP LLC
cr              W Linc BP, LLC
36673085     ##+Law Offices of Timothy D McGonigle,   233 Wilshire Blvd Ste 700,     Santa Monica, CA 90401-1207
                                                                                              TOTALS: 4, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
        Case 2:15-bk-26483-BR Doc 213 Filed 02/03/19 Entered 02/03/19 21:36:05                                                Desc
                             Imaged Certificate of Notice Page 2 of 5


District/off: 0973-2                  User: sfortierC                    Page 2 of 3                          Date Rcvd: Feb 01, 2019
                                      Form ID: 3180C1                    Total Noticed: 39


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 03, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 1, 2019 at the address(es) listed below:
              Byron Z Moldo    on behalf of 3rd Party Plaintiff    Red Mountain Group, Inc. bmoldo@ecjlaw.com,
               amatsuoka@ecjlaw.com
              Byron Z Moldo    on behalf of Creditor    Red Mountain Retail Group Inc. bmoldo@ecjlaw.com,
               amatsuoka@ecjlaw.com
              Byron Z Moldo    on behalf of Creditor    Red Mountain Group Inc. bmoldo@ecjlaw.com,
               amatsuoka@ecjlaw.com
              Byron Z Moldo    on behalf of Defendant    Red Mountain Group, Inc. bmoldo@ecjlaw.com,
               amatsuoka@ecjlaw.com
              Byron Z Moldo    on behalf of 3rd Party Plaintiff    W Linc BP, LLC bmoldo@ecjlaw.com,
               amatsuoka@ecjlaw.com
              Byron Z Moldo    on behalf of Defendant    Red Mountain Retail Group, Inc. bmoldo@ecjlaw.com,
               amatsuoka@ecjlaw.com
              Byron Z Moldo    on behalf of Interested Party    W Linc BP LLC bmoldo@ecjlaw.com,
               amatsuoka@ecjlaw.com
              Byron Z Moldo    on behalf of 3rd Party Plaintiff    Red Mountain Retail Group, Inc.
               bmoldo@ecjlaw.com, amatsuoka@ecjlaw.com
              Byron Z Moldo    on behalf of Defendant    W Linc BP, LLC bmoldo@ecjlaw.com, amatsuoka@ecjlaw.com
              Daniel J Kessler    on behalf of Interested Party    W Linc BP, LLC dkessler@bkcglaw.com,
               jwaldman@bkcglaw.com;spettit@bkcglaw.com;ajurgewicz@bkcglaw.com;asanchez@bkcglaw.com
              Howard Camhi     on behalf of Defendant    W Linc BP, LLC hcamhi@ecjlaw.com,
               tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
              Howard Camhi     on behalf of Defendant    Red Mountain Group, Inc. hcamhi@ecjlaw.com,
               tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
              Howard Camhi     on behalf of Defendant    Red Mountain Retail Group, Inc. hcamhi@ecjlaw.com,
               tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
              Joseph E. Caceres    on behalf of Interested Party    The Accomodator Group, Inc. jec@locs.com,
               generalbox@locs.com
              Kenneth Miller     on behalf of Defendant    Red Mountain Group, Inc. kmiller@pmcos.com,
               kanthony@ecjlaw.com
              Kenneth Miller     on behalf of 3rd Party Plaintiff    Red Mountain Group, Inc. kmiller@pmcos.com,
               kanthony@ecjlaw.com
              Kenneth Miller     on behalf of Defendant    Red Mountain Retail Group, Inc. kmiller@pmcos.com,
               kanthony@ecjlaw.com
              Kenneth Miller     on behalf of 3rd Party Plaintiff    W Linc BP, LLC kmiller@pmcos.com,
               kanthony@ecjlaw.com
              Kenneth Miller     on behalf of Creditor    W Linc BP, LLC kmiller@pmcos.com, kanthony@ecjlaw.com
              Kenneth Miller     on behalf of Defendant    W Linc BP, LLC kmiller@pmcos.com, kanthony@ecjlaw.com
              Kenneth Miller     on behalf of 3rd Party Plaintiff    Red Mountain Retail Group, Inc.
               kmiller@pmcos.com, kanthony@ecjlaw.com
              Marta C Wade    on behalf of Debtor    315 Arden, LLC mwade@mcwadelaw.com
              Michael D Vanlochem    on behalf of Creditor    NISSAN-INFINITI LT. janguiano@vandc.net
              Ron Maroko    on behalf of U.S. Trustee     United States Trustee (LA) ron.maroko@usdoj.gov
              Sandford L. Frey    on behalf of Debtor    315 Arden, LLC sfrey@leechtishman.com,
               jabrams@leechtishman.com;dmulvaney@leechtishman.com
              Sandford L. Frey    on behalf of Interested Party    Leech Tishman Fuscaldo & Lampl, LLC
               sfrey@leechtishman.com, jabrams@leechtishman.com;dmulvaney@leechtishman.com
              Sandford L. Frey    on behalf of Plaintiff    315 Arden, LLC sfrey@leechtishman.com,
               jabrams@leechtishman.com;dmulvaney@leechtishman.com
              Stuart I Koenig    on behalf of Special Counsel Timothy D. McGonigle Skoenig@leechtishman.com,
               sfrey@leechtishman.com;jabrams@leechtishman.com
              Stuart I Koenig    on behalf of Debtor    315 Arden, LLC Skoenig@leechtishman.com,
               sfrey@leechtishman.com;jabrams@leechtishman.com
              Susan I Montgomery    on behalf of Debtor    315 Arden, LLC susan@simontgomerylaw.com,
               assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;montgomerysr71631@notify.bestcase.
               com
       Case 2:15-bk-26483-BR Doc 213 Filed 02/03/19 Entered 02/03/19 21:36:05                      Desc
                            Imaged Certificate of Notice Page 3 of 5


District/off: 0973-2         User: sfortierC              Page 3 of 3                  Date Rcvd: Feb 01, 2019
                             Form ID: 3180C1              Total Noticed: 39


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Tomas A Ortiz   on behalf of 3rd Pty Defendant   Hanley Investment Group, Inc.
               tortiz@garrett-tully.com
              Tomas A Ortiz   on behalf of 3rd Pty Defendant   Eric Wohl tortiz@garrett-tully.com
              Tomas A Ortiz   on behalf of 3rd Pty Defendant   Edward B. Hanley tortiz@garrett-tully.com
              United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
                                                                                             TOTAL: 34
     Case 2:15-bk-26483-BR Doc 213 Filed 02/03/19 Entered 02/03/19 21:36:05                                                    Desc
                          Imaged Certificate of Notice Page 4 of 5
Information to identify the case:
Debtor 1              315 Arden, LLC                                                      Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name                                EIN   95−4746925
Debtor 2                                                                                  Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                          EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 2:15−bk−26483−BR



Order of Discharge − Chapter 11                                                                                                     12/15


A petition commencing a case under Title 11, United States Code, was filed by or against the debtor
named above on October 27, 2015 and no complaint objecting to the discharge of the debtor was filed
within the time fixed by the Court (or that a complaint objecting to discharge of the debtor was filed
and, after due notice and hearing, was not sustained). Therefore,
IT IS ORDERED THAT:

1)     The debtor has no personal liability for debts discharged under 11 U.S.C. Section 727 (or) 1141
       (or) 1228 (or) 1328, except those debts determined by order of a court with competent jurisdiction
       not to be discharged pursuant to 11 U.S.C. Section 523;

2)     Any judgment heretofore or hereafter obtained in any court other than this court is null and void as
       a determination of the personal liability of the debtor with respect to any debts discharged under
       11 U.S.C. Section 727 (or) 1141 (or) 1228 (or) 1328, except those debts determined by order of a
       court with competent jurisdiction not to be discharged; and

3)     All creditors whose debts are discharged by this order and all creditors whose judgments are
       declared null and void by this order are enjoined from instituting or continuing any action or
       employing any process or engaging in any act to collect such debts as personal liabilities of the
       debtor.

A discharge is granted to:

           315 Arden, LLC

            [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]

           Debtor 1 Discharge Date: 2/1/19



           Dated: 2/1/19
                                                                                    By the court: Barry Russell
                                                                                                  United States Bankruptcy Judge



                                                                                                                                   212/SF
Form 3180C1−do11                                              Order of Chapter 11 Discharge
Case 2:15-bk-26483-BR Doc 213 Filed 02/03/19 Entered 02/03/19 21:36:05   Desc
                     Imaged Certificate of Notice Page 5 of 5
